Citation Nr: 0634414	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-19 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
establish that the appellant has basic eligibility for 
Department of Veterans Affairs death benefits.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appeal stems from a January 2002 determination by the 
Oakland, California VA (Department of Veterans Affairs) 
Regional Office (RO).  The RO concluded that new and material 
evidence had not been presented to establish eligibility for 
VA death benefits because the appellant's deceased husband 
did not have requisite service.  The Board denied the appeal 
in a December 2003 decision following a hearing at the RO.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  The Court 
recently set aside the Board's decision and the case has been 
returned for readjudication.  In view of the procedural 
notification defect cited by the Court, the cased must be 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

The basis for the prior denials of the appellant's claim for 
VA death benefits has been the lack of service department 
verification of service by her late husband.  The Court has 
determined that upon receipt of the appellant's 2001 claim to 
reopen, VA should have notified her, pursuant to 38 U.S.C.A. 
§  5103(a) and Kent v. Nicholson, 20 Vet. App. 1 (2006), that 
she needed to provide verification of service in the Armed 
Forces and, inasmuch as such service was denied by 
certification of the service department, that she should 
obtain corrective certification from that department.  The 
Court held that prejudicial error in notification was 
presumed inasmuch as the appellant was not advised of this 
fact. 

Accordingly, the appellant and her representative should be 
informed that the appellant needs to provide certification of 
her late husband's service, from the Armed Forces, to reopen 
her claim.  If such evidence is submitted, the claim should 
be readjudicated and, if in order, the parties should be 
provided with a supplemental statement of the case in 
accordance with the usual procedures before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
further argument on this matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


